MEMORANDUM **
Gustavo Reyes appeals from his jury-trial conviction and 78-month sentence for possession with intent to distribute cocaine base and marijuana, in violation of 21 U.S.C. § 841(a).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Reyes has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Reyes filed a pro se supplemental brief.
Our independent review of the briefs and the record, pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief.
Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.